COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Ezy-Lift of California, Inc. and Eagle Electronics, Inc. v. EZY
                          Acquisition, LLC d/b/a EZY Lift

Appellate case number:    01-13-00058-CV

Trial court case number: 2010-70596

Trial court:              270th District Court of Harris County

       It is ordered that Appellants’ Motion for Rehearing is denied.

Justice’s signature: /s/ Harvey Brown
                    Acting for the Court

Panel consists of: Justices Jennings, Brown, and Huddle


Date: August 26, 2014